Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The present application, filed on (7/1/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (21-40) were examined in a Non-Final on 2/18/2022. This office action is in response to Applicants amendment dated 3/22/2022. Claims 21-40 are being examined.
Response to Amendment and arguments
Applicant’s response to rejection under 35 USC § 112 includes description of claim terms corresponding to Fig 4A and 4B. However, it does not include a disclosure of where they are supported in the original specification. If the Applicant insists on keeping unsupported terminology like fourth RF power, Applicant will be required to submit a table of correspondence between the claimed terms and terms recited in the specification.
Applicant’s response has failed to recognize the teaching of Birang at al at (Col 12 lines 59-65) as noted in the rejection. As noted in Birang, reduced chucking voltage during dechucking minimizes the chucking force (Abstract) and requires that the RF power is left on during dechucking to maintain a plasma which electrically connects the wafer to the grounded chamber wall 105. However, the RF power level during dechucking preferably is less than the RF power level used for processing the wafer so as to reduce the heating of the water by the plasma. 
This clearly suggests that the RF power during the dechucking could be applied in steps or ramped. So that the amendment of controlling the RF power as claimed would be obvious. 
  
CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: “supporting unit”, “plasma generating unit” and “power supplying unit”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
For the purposes of examination, “supporting unit” is interpreted as the electrostatic chuck 120 in Fig 1, “plasma generating unit” is interpreted as power supply 320, “power supplying unit” is interpreted as power supplies 320 and 310.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claims include terms like “first DC voltage”, “second DC voltage”, “third DC voltage”, “first RF power”, “second RF power”, “third RF power” and “fourth RF power”. These terms are not supported by the specification. Indefiniteness caused by these terms was noted in the last office action and is not being repeated here.
The specification includes an embodiment disclosed in Fig 4 (a) and 4(b), where first period (0-t1) is assigned to a process where first RF power (P0) is used for plasma generation and first DC voltage (V0) is used for electrostatic chucking. Periods (t1-t2) uses V1 and P1 and period (t2-t3) uses V2 and P2 as second and third DC voltage and RF power. Fig 4 (a) and 4(b) show comparative amplitudes and functions. These represent first and second discharge periods. 
Related first discharging DC voltage and second discharging DC voltage are disclosed as V1 and V2 and related first discharging RF power, second discharging RF power and third discharging RF power are disclosed as P1, P2 and P3. 
It is noted that P2 represents an RF power for “disorder degree improvement section” in the specification at para 11-16, 20-26, 52 and 66-67. The specification mentions increasing disorder degree by changing intensity of a charge (at least in para 16 and others) or improving disorder degree (Para 11 and others) but does not disclose how that is done. This appears to be a discharge function and will be treated as such. 
Following observations made additionally need to be addressed in the response. 
Claim 21 recites the limitation "the first and second discharging periods" in last paragraph.  There is insufficient antecedent basis for this limitation in the claim.
Claims 24 and 34 recite “wherein the third DC voltage is greater than the second DC voltage.”
This is unclear since third DC voltage (V2) is smaller than second DC voltage (V1).
Claim 25 and 35 recite “wherein the first discharging period is longer than the discharge starting period.” 
This is unclear since first discharge period is discharge starting period.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 24-32, and 34-40 are rejected under 35 U.S.C. 103 as being unpatentable over Birang et al (US 5459632) in view of Sung et al (US 20030236004), or Chen et al (US 20170316981) or Hanawa et al (US 20060238953) and Hausman (US 6057244).
As noted above these claims suffer from severe indefiniteness issues. Therefore, for the sake of compact prosecution, this rejection uses best understanding of the claims read in the light of the claims.
Birang et al discloses a plasma processing apparatus which could be used for etching or CVD process (Para 3). The plasma chamber includes an electrostatic chuck, DC power for the chuck (120) and RF power (130) for generating plasma. Birang et al teach dechucking after the plasma process is done using first RF power and first DC voltage to hold the substrate. The sequence of events is disclosed in Fig 3 where dechucking starts at (T5) with first chucking DC voltage reduced from the process voltage to a predetermined optimum dechucking voltage which has the same polarity but is smaller than the voltage to hold the substrate during the process (Col 4 lines 32-36). At the same time the RF power is reduced to a lower power (greater than 0) in order to provide electrical connection to ground through the plasma (Col 12 lines 59-65). The dechucking voltage is reduced to 0 at T8.
As noted in Birang, reduced chucking voltage during dechucking minimizes the chucking force (Abstract) and requires that the RF power is left on during dechucking to maintain a plasma which electrically connects the wafer to the grounded chamber wall 105. However, the RF power level during dechucking preferably is less than the RF power level used for processing the wafer so as to reduce the heating of the water by the plasma. 
This clearly suggests that the RF power during the dechucking could be applied in steps or ramped. So that so called “RF popwer greater than zero” would be obvious since the discharging RF power could be applied in steps in view of the teaching that its function is only to provide a path for discharge current through the plasma.
Additionally, there are other prior art references which teach that the application of discharging DV voltage and discharging RF power may be applied in steps so that the disclosure as disclosed in Fig 4A and 4B would become obvious.
It is noted that this sequence matches the claimed sequence as disclosed generally in fig 4(a) and 4(b). 
Sung et al disclose that for dechucking, non-process gas is flowed into the chamber and the pressure is stabilized at a desired level before the RF power is turned on at a low level to strike a dechucking plasma. As an example, the RF power for the dechucking plasma is about 100-250 W. (Para [0022]) 
Sung et al further disclose that in an alternative embodiment, dechucking is performed in several sub-steps (Para [0024]).
Chen et al disclose that dechucking operation may start with a ramping operation where chucking voltage is reduced between 500-5000 V and RF power is reduced between 200-2000 W and between 0-100 W. This could continue from 1second to 100 seconds (Para [0053]). Chen et al further disclose that dechucking could be done in more than one step (Para [0054]).
Hanawa et al repeat the teaching as in Birang et al that RF power is left on during chucking to provide a discharge path for the wafer through plasma. Hanawa et al also disclose that the dechucking voltage could be applied in steps or ramped (Para [0016]). 
Hausmann et al disclose a two-step dechucking (Fig 2 220 and 222) in ramped situation with low RF power and low DC voltage (Col 5 lines 39-56).
These references teach that it would have been obvious to conduct dechucking operation while ramping down discharging voltage continuously or in steps for the function of reducing chucking force and ramping down RF power continuously or in steps to provide discharge path through the plasma.

Allowable Subject Matter
Claims 23 and 33 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
As best understood these claims disclose the situation in Fig 4B of the specification where contrary to generally understood ramping down of RF power as would appear from the recited prior art, discharging RF power appears to obey P2>P1>P3.  It is noted however that these claims continue to be rejected under 35 USC § 112. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/Primary Examiner, Art Unit 1716